Citation Nr: 1456478	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  11-21 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to September 1994.

This matter comes before the Board of Veterans' Appeals (the Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a hearing before a traveling section of the Board ("Travel Board hearing") in July 2014.  See June 2014 letter.  According to the electronic Veterans Appeals Control and Locator System (VACOLS), the Veteran canceled his hearing on 24 July 2014, the day it was scheduled.  In a letter received by the AOJ on 29 July 2014, the Veteran's representative asked to have the hearing rescheduled, as the Veteran was unable to attend the hearing due to financial constraints.  See July 2014 statement.

The undersigned Veterans' Law Judge was assigned to conduct the July 2014 Travel Board hearing, and has determined that good cause was presented to reschedule the hearing.  As a result, a remand is required to allow the AOJ to reschedule the Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for a Travel Board hearing with a Veterans' Law Judge in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws his request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




